Citation Nr: 1608063	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  13-03 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
R. R. Watkins, Associate Counsel
 
 
 
 
INTRODUCTION
 
The Veteran served on active duty from March 1942 to November 1945.  The Veteran died in July 2012.  The Appellant is claiming as the Veteran's surviving spouse. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The case was certified to the Board by the Muskogee, Oklahoma RO. 
 
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  
 
 
FINDINGS OF FACT
 
1.  The Veteran died in July 2012.  The death certificate lists the immediate cause of death as cardiorespiratory arrest due to arteriosclerotic heart disease. 
 
2.  At the time of the Veteran's death, service connection was in effect for a bilateral hearing loss disability, rated as 50 percent disabling; residuals of a left shoulder injury with bony changes, rated as 30 percent disabling; tinnitus, rated as 10 percent disabling; and for otitis media, rated as zero percent disabling.  He was assigned a total disability rating based on individual unemployability from April 22, 2005.  
 
3.  Arteriosclerotic heart disease did not manifest during service, it was not compensably disabling within a year of separation from active duty, and there is no competent evidence that it was attributable to service.    
 
4.  A service-connected disability did not cause or contribute materially to the Veteran's death.
 
 
CONCLUSION OF LAW
 
A disability incurred in or aggravated by active service did not cause or contribute substantially to the cause of death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1(k), 3.5(a), 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2015).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and, (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).
 
The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and, 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
 
In the context of a claim for service connection for the cause of the veteran's death, VCAA notice must include:  (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim based on a previously service-connected condition; and, (3) an explanation of the evidence and information required to substantiate a claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).
 
In an August 2012 pre-rating letter, VA notified the Appellant of the evidence needed to substantiate the claim for service connection for the cause of the Veteran's death.  This letter provided her with the general criteria for the assignment of an effective date.    
 
The Board further finds that VA has complied with the duty to assist by aiding the Appellant in obtaining evidence.  In this case, VA obtained the Veteran's service treatment records, post-service treatment records, and his death certificate.  
 
A VA medical opinion has not been obtained in this case.  See 38 U.S.C.A. § 5103A(a).  A VA medical examination is not required as a matter of course in virtually every case involving a nexus issue.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the appellant, in which case an examination may not be required).  As discussed below, the record contains only the Appellant's general lay assertions that there is a nexus between the cause of the Veteran's death and service, and thus the Board does not find it necessary to obtain a medical opinion.  
 
For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim of entitlement to service connection for the cause of the Veteran's death is thus ready to be considered on the merits.
 
II.  Service Connection for the Cause of the Veteran's Death
 
The Appellant is claiming entitlement to service connection for the cause of the Veteran's death.
 
Dependency and indemnity compensation benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310.
 
A veteran's death will be considered as being due to a service-connected disability when the evidence establishes that the service-connected disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).
 
A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). 

A contributory cause of death is inherently one that is not related to the principal cause.  In order for a service-connected disability to be determined as a contributory cause of a veteran's death for compensation purposes, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994). 
   
With regard to service connection, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).
 
Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  Any increase in severity in a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury will be service connected.
 
The Veteran's death certificate reflects that he died in July 2012 from cardiorespiratory arrest due to arteriosclerotic heart disease.  The onset of arteriosclerotic heart disease was noted to be several years prior to death.

At the time of the Veteran's death, he was service-connected for a bilateral hearing loss disability, rated as 50 percent disabling; residuals of a left shoulder injury with bony changes, rated as 30 percent disabling; tinnitus, rated as 10 percent disabling; and for otitis media, rated as zero percent disabling.  He was awarded a total disability evaluation based on individual unemployability effective from January 31, 1968.  
 
Here, in regards to an in-service incurrence, the Veteran's November 1945 examination report lists his cardiovascular system as normal.   
 
The record does not contain evidence of the Veteran complaining of symptoms or seeking medical treatment for his arteriosclerotic heart disease until many years after his separation from service in November 1945.  This intervening lapse of so many years between his separation from military service and the first documented manifestation of the disorder is probative evidence against the Appellant's claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
 
The postservice evidence preponderates against finding competent evidence that the Veteran's service-connected disabilities were a principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  In addition, the Board finds no probative evidence or allegation of a secondary connection between atherosclerotic heart disease (listed as the cause of his death on the death certificate) and the Veteran's service-connected ear and shoulder disabilities.  38 C.F.R. §§ 3.1(k), 3.303, 3.310.  
 
In addition, the evidence preponderates against finding that a service-connected disability was listed as a contributing cause of death listed on the death certificate.  See 38 C.F.R. § 3.310.  
 
With regard to the presently nonservice-connected cause of death listed on his death certificate, atherosclerotic heart disease, there is no probative evidence of a nexus between arteriosclerotic heart disease and the Veteran's period of active service from March 1942 to November 1945.  That is, service connection is not warranted for the cause of death listed on the Veteran's death certificate.  The appellant has never specifically contended, and the evidence does not otherwise establish, that the arteriosclerotic heart disease listed on the death certificate had its onset during the Veteran's active service.  
 
With regard to lay evidence, as noted above, in certain instances, lay evidence from the Veteran's spouse, when competent, can establish a nexus between his death and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1315 (Fed. Cir. 2009).  However, the appellant has not offered any specific contention as to why she believes that the Veteran's cause of death is related to service or his service-connected disabilities, and thus there is no probative lay evidence on this issue in the present case.  There is no competent evidence linking arteriosclerotic heart disease with the Veteran's active duty service, or a service connected disorder.  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287   (Fed. Cir. 2009).
 
 
ORDER
 
Entitlement to service connection for the cause of the Veteran's death is denied.
 
 

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


